Order granting plaintiff’s motion for the examination of the defendants before trial modified by eliminating items g and h and by providing that the books and papers, etc., directed to be produced on the examination, be used as provided in section 296 of the Civil Practice Act, and as so modified affirmed, without costs. The examination is to proceed on five days’ notice. Order granting, upon terms, plaintiff’s motion for an injunction pendente lite affirmed, without costs. No opinion. Lazansky, P. J., Young, Hagarty, Davis and Johnston, JJ., concur.